MEMORANDUM **
Diem T. Nguyen appeals pro se from the district court’s order denying her Fed. R. Civ. P. 60(b) motion for relief from judgment in her action alleging federal and state law violations relating to her mortgage loan. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 6 F.3d 1255, 1262 (9th Cir. 1993), and we affirm.
The district court did not abuse its discretion by denying Nguyen’s Rule 60(b) motion filed on September 14, 2011 because Nguyen failed to demonstrate any grounds for relief. See id. at 1263 (grounds for reconsideration under Fed. R. Civ. P. 60(b)).
We lack jurisdiction to consider Nguyen’s contentions regarding the dismissal of her underlying claims, the denial of leave to amend, and the denial of her first motion for reconsideration because the operative notice of appeal was timely only as to the denial of her second motion for reconsideration. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed within 30 days after entry of judgment or order appealed from).
We reject as without merit Nguyen’s contention that the district court was required to hold a hearing before deciding her motion for reconsideration. See Fed. R. Civ. P. 78(b) (“By rule or order, the court may provide for submitting and determining motions on briefs, without oral hearings.”).
Appellee’s request for judicial notice (Docket Entry No. 12) is granted.
Nguyen’s motion for appointment of pro bono counsel (Docket Entry No. 69) is denied.
Nguyen’s motion for an extension of time to file a response to the court’s order to show cause (Docket Entry No. 70) is denied as unnecessary. Nguyen’s response was filed upon receipt at Docket Entry No. 73.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.